reconsider Byars.   Because the district court found that there was "no
                   indication that the officer's belief was anything less than good faith," we
                   conclude the good-faith exception to the exclusionary rule applies and
                   therefore the blood draw evidence should not have been suppressed.
                   Accordingly, we
                               ORDER the judgment of the district court REVERSED.




                                                                                            J.



                   cc: Hon. James M. Bixler, District Judge
                        Attorney General/Carson City
                        Clark County District Attorney
                        Law Offices of John G. Watkins
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                             2
(0) 1947A    ec)